DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 8/13/2020.  Accordingly, claims 1-13 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/28/2021 and 8/13/2020 were filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 Expansion device in at least claim 1;
Flow control device in at least claims 1, 7, 8 and 12;
A detection device in at least claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An expansion device appears to be described as an electronic expansion valve or similar devices having variable opening degrees in at least 0017 of the specifications;
A flow control device appears to be described as an two-way valve having controllable opening degree in at least 0019 of the specifications;
A detection device appears to be described as any number of temperature and pressure sensors found in the air conditioning apparatus in at least 0026-0032 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the recitation of “...wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a Cv value obtained from an opening degree of a valve of the corresponding flow control device and the 
Additionally, one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim because the claim does not recite the particular structure, materials or steps that accomplish the claimed function or achieve the claimed result.  Thus, all means or methods of resolving the problem may be encompassed by the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) in view of Morishita (WO2015025366A1).

Regarding Claim 1, Takata teaches an air-conditioning apparatus [fig. 8] comprising: a heat medium circulation circuit [0033], in which a pump [21] configured to pressurize a heat medium that contains water or brine, and transfers heat [0003; 0039], an indoor heat exchanger [26] configured to cause heat exchange to be performed between an indoor air of an air-conditioned space and the heat medium [0038], and 
a flow control device [25] installed in correspondence with the indoor heat exchanger and configured to control a flow rate of the heat medium passing through the indoor heat exchanger are connected by a pipe to circulate the heat medium therein [0038]; and 
a heat-source-side refrigerant circulation circuit [0032], in which a compressor [10] configured to compress a heat-source-side refrigerant [0036], a heat-source-side heat exchanger [12] configured to cause heat exchange to be performed between the heat-source-side refrigerant and an outdoor air [0036], 
an expansion device [16] configured to decompress the heat-source-side refrigerant [0039], and 
a heat medium heat exchanger [15] configured to cause heat exchange to be performed between the heat-source-side refrigerant and the heat medium are connected by a pipe [4; 0040], wherein a plurality of the indoor heat exchangers [26] are installed in respective indoor units [0038].  
Takata does not teach where each of the indoor units includes a detection device configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detection device.  

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have where each of the indoor units includes a detection device configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detection device in view of the teachings of Morishita in order to  control the opening degree of the heat medium flow rate adjusting device.

Regarding Claim 4, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches where the compressor [10] and the heat-source-side heat exchanger [12] are installed in the outdoor unit [fig 8] and the heat medium heat exchanger [15] and the pump [21] are installed in a relay unit [3] configured to transfer heat between the outdoor unit and the indoor unit [0033; fig 8].

Regarding Claim 6, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a component of the heat-source-side refrigerant circulation circuit and the pump are installed in the outdoor unit [by inspection at fig 8].


Regarding Claim 7, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein a flow control device [24] is installed in the indoor unit [3; 0070; fig 9].

Regarding Claim 8, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a plurality of the flow control devices [25] are installed in a flow control unit [6; 0056; fig 8].

Regarding Claim 11, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein the heat quantity involved in heat exchange of the indoor heat exchanger is calculated from a temperature difference between the temperature of the heat medium flowing into the corresponding indoor heat exchanger and that of the heat medium flowing out from the indoor heat exchanger and from a flow rate of the heat medium passing through the indoor heat exchanger [0028; 0029].

Regarding Claim 13, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein a signal containing data on detection of the detection device [44, 45] is sent to the controller [61] that controls the heat-source-side refrigerant circulation circuit based on the data [0028].

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) as applied to claim 1 above, and further in view of Takayama et al. (US2014/0318163).


Regarding Claim 2, Takata, as modified, teaches the invention of Claim 1 above and teaches a controller [fig 9] but Takata, as modified, does not teach wherein each of the indoor units further includes an indoor temperature sensor configured to detect a temperature of the indoor air, and the controller is configured, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation determine a temperature of the heat medium flowing out from passing through the indoor heat exchanger, and control the heat-source-side refrigerant circulation circuit so that the heat medium having a determined temperature is obtained through heat exchange.
However, Takayama teaches an air conditioning apparatus [fig 1] having  wherein each of the indoor units further includes an indoor temperature sensor [86] configured to detect a temperature of the indoor air [0041], and a controller [202] is configured, based on a set temperature for the indoor air of each indoor unit and a 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have where each of the indoor units includes a detection device configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detection device in view of the teachings of Takayama in order to increase user comfort [0152].

Regarding Claim 3, Takata, as modified, teaches the invention of Claim 2 above and Takayama teaches wherein the controller controls a temperature of the heat medium involved in heat exchange with the heat-source-side refrigerant in the heat medium heat exchanger by controlling a temperature of the heat-source-side refrigerant passing through the heat medium heat exchanger, based on a temperature change of the indoor air at a predetermined time interval [0141-0143; where a heat medium temperature difference is determined based on suction air temperature].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) as applied to claim 4 above, and further in view of Takenaka et al. (US2016/0238273).

Regarding Claim 5, Takata, as modified, teaches the invention of Claim 4 above but does not teach a plurality of the relay units are connected in parallel to the outdoor unit by a pipe.
However, Takenaka teaches an air conditioning apparatus [0002] having a plurality of relay units [B] are connected in parallel to an outdoor unit [A] by a pipe [Ph, Pl; fig. 11] for the obvious advantage of providing an arrangement that increases the capacity of the system.  
Therefore it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takata to have a plurality of the relay units are connected in parallel to the outdoor unit by a pipe in view of the teachings of Takenaka in order to increase the capacity of the system.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) as applied to claim 1 above, and further in view of Matsui (JP2013221637A) and Fukunaga et al. (JP2012013354A).

Regarding Claim 9, Takata, as modified, teaches a controller [fig 9] but Takata, as modified, does not teach the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation.
However, Matsui teaches an air conditioning apparatus [0001] having a controller [fig 2] configured to control a heat-source-side refrigerant circuit [fig 1] based on target temperature gradients each of which is calculated from a set temperature for the indoor 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation in view of the teachings of Matsui in order to prevent excess and deficiency of capacity and maintain user comfort.
With respect to the system of Matsui not having a heat medium circulation unit, it is known in the art of refrigeration that a refrigerant circulation circuit can be modified to include a heat medium circulation unit and such a modification involve only routine skill in the art.  See Fukunage below at 0003-0009; figs 5 & 6 where a conventional refrigerant circuit is modified to include a heat medium circulation circuit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) as applied to claim 1 above, and further in view of Ikeda et al. (JPH05204466A).

Regarding Claim 12, Takata, as modified, teaches the invention of Claim 11 above but does not teach wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a Cv value obtained from an opening degree of a valve of the corresponding flow control device and the pressure difference between the pressure of the heat medium before passing through the flow control device and that of after passing through the flow control device.
However, Ikeda teaches a method of controlling a flow control valve in air conditioning equipment [0001]  wherein the flow rate of the heat medium flowing into indoor heat exchanger [3] is calculated from a Cv value obtained from an opening degree of a valve [4] of the corresponding flow control device [4a-4d] and the pressure difference between the pressure of the heat medium before passing through the flow control device and that of after passing through the flow control device [See pages 3 and 4].  Ikeda teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents excessive working fluid to a heat exchanger and thereby optimize the working of the system [page 4].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a Cv value obtained from an opening degree of a valve of the corresponding flow control device and the pressure difference between the pressure of the heat medium before passing through the flow control device and that of after passing through the flow control device in view of the teachings of Ikeda in order to  prevent excessive working fluid to a heat exchanger and thereby optimize the working of the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763